 236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDKnapptonMaritime CorporationandInlandboat-men's Union of the Pacific,Marine Division,InternationalLongshoremen'sandWarehousemen's UnionCase 19-CA-19090December 30, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn a charge filed by the Inlandboatmen's Unionof the Pacific,MarineDivision,InternationalLongshoremen's and Warehousemen's Union (theUnion) on April 28, 1987,1 the General Counsel oftheNational Labor Relations Board, by the RegionalDirector for Region 19, issued a complainton June 11, against the Respondent, KnapptonMaritime Corporation, alleging that it violated Section 8(a)(5) and (1) of the National Labor RelationsAct 2 The Respondent filed a timely answer admitting in part and denying in part the allegations ofthe complaintOn April 14, 1988, the Respondent, the Union,and counsel for the General Counsel filed with theBoard a stipulation for transfer and of facts, withattachments The parties agreed that the stipulationof factswith attachments constitutes the entirerecord in this case The parties waived a hearingand the issuance of a decision by an administrativelaw judge and stated their desire to submit the casedirectly to the Board for findings of fact, conclu-sions of law, and a decision and order On July 15,1988, the Board issued an order granting themotion, approving the stipulation, and transferringthe proceeding to the Board Thereafter, the General Counsel and the Respondent filed briefsThe National Labor Relations Board has delegated its authority in this proceeding to a threemember paneliAll dates are 1987 unless otherwise noted2On July 28 the Union filed a second charge against the Respondent(Case 19-CA-19267) alleging that the Respondent had illegally subcontracted unit work to two other companiesWashington Marine Servicesand Sea Coast Towing who were alter egos of the Respondent On September 4 1987 the Regional Director after conducting an investigationdismissed the portion of Case 19-CA-19267 which dealt with the alterego allegation finding no evidence of alter ego status with regard toeitherWashington Marine or Sea Coast Towing On September 9 theUnion informed the Regional Director that it had previously withdrawnthe alter egoallegationThe Regional Director accepted the withdrawaland revoked the dismissalOn September 16 the Regional Directorissued an order consolidating cases and a consolidated complaint andnotice of hearing for the present case and the remaining subcontractingallegationof Case 19-CA-19267 The Respondent filed an answer to theconsolidated complaintOn October 14 the Regional Director findingthat there was no evidence of an unlawful subcontract issued an ordersevering case withdrawing complaint and notice of hearing and dismissmg charge in Case 19-CA-19267 On May 2 1988 the Union refiled itsalter ego allegationagainstWashington Marine (Case 19-CA-19782) TheRegional Director also dismissed this charge for lack of evidenceOn the entire record in this proceeding, theBoard makes the followingFINDINGS OF FACTIJURISDICTIONKnappton Maritime Corporation, a Washingtoncorporation, has, at all times material, engaged inthe business of providing tug and barge transporta-tion along the Pacific Coast and North America,with an office and place of business in Seattle,WashingtonDuring the 12 months preceding theissuance of the complaint, the Respondent hadgross sales of goods and services valued in excessof $500,000 During the same period, the Respond-ent sold and shipped goods or provided servicesfrom its facilities within the State of Washington,to customers outside the State of Washington, orsold and shipped goods or provided services tocustomers within the State of Washington, whichcustomers were themselves engaged in interstatecommerce by other than indirect means, of a totalvalue in excess of $50,000 Also, during the sameperiod, the Respondent purchased and caused to betransferred and delivered to its facilities within theState of Washington goods and materials valued inexcess of $50,000 directly from sources outside theState or from suppliers within the State which, inturn,obtained goods and materials from sourcesoutside the StateAccordingly, in agreement withthe stipulation of the parties, we find that the Re-spondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act and that the Union is a labor organizationwithin the meaning of Section 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA The FactsSince at least February 1, 1981, the Union hasbeen the exclusive collective-bargaining representa-tive for the unit of the Respondent's Seattle em-ployees3 and has been recognized as such by theRespondentRecognition has been embodied insuccessivecollective-bargainingagreements, themost recent of which was effective from Februarys The following unit of the Respondent s employees constitutes an appropriate unit for the purpose of collectivebargainingwithin themeaningof Sec 9(b) of the ActAll employees employed by the Respondent out of its Seattle Washington facilitywho fall within the job classifications set out in thelastcollective bargaining agreement in effect between the partieswhich was effective by its terms for the period from February 11984 to January 31 1987 and which had been extended by themutual agreementof the parties until August 6 1987 but excludingall office clerical employees guards and supervisors as defined in theAct292 NLRB No 34 KNAPPTONMARITIMECORP2371,1984, to January 31, 1987, and was extended byagreement until August 6, 1987 4On or about February 28, the Respondent dis-continued the part of its business which involvedthe transportation of clean petroleum products bythe leased bargePacificand entered into a salesagreement with Washington Marine Services, Inc(WMSI) covering the goodwill and going concernvalue of the discontinued business Lee Freeman,an ex-manager of the Respondent who was responsible for the discontinued work, became the princepalmanager for WMSI and hired some employeeswho had worked for the RespondentThe sale occurred without the Respondent pro-viding the Union with an opportunity to negotiateand bargain, and without reaching an agreement 5The Union, after being informed of the sale, didnot accept the Respondent's verbal assertions thatthe work in question was being sold to a bona fidepurchaser The Union's position was that the workwas discontinued in violation of rule 9 of the collective bargaining agreement by subcontracting itout or that WMSI was an illegal alter ego of theRespondent and that the work was still bargainingunitwork being performed by WMSI in violationof Section 8(a)(5) and (1) of the Act 6In March 1987, the parties began negotiations fora successor agreementOn March 23, Respondent's manager, Bruce AReed Jr,8 informed the Union that there would beno need for a Tankermen Supplement to theMaster Agreement since the Respondent would nolonger be performing work with the barge,PacificThePacificwork amounted to approximately 80percent of the work covered by the TankermenSupplement Agreement The Union's representa4This agreement contained the following clause as rule 9 of the MasterAgreementThe Employer agrees that it will discuss with the Union and reachagreement on any plan for subcontracting towing work normallyperformed by its vessels provided however this rule shall not applyto a subcontract with an employer who entered into or is complyingwith a collectivebargaining agreementwith the Union5WMSI was not a party to the collective bargaining agreement nordid it comply with or enter into a collective bargaining agreement withthe Union6 Prior to September 1986 the Respondent had leased the tugWashington to Sea Coast Towing Inc (Sea Coast) a newly formed corporationwhich operated the tug on a nonunion basis On September 26 1986 anarbitrator ruled that the Respondent had violated the collective bargainmg agreement when it did not hire union members covered by the contract to operate the tug and did not apply the terms of the contract to theemployees operating the tug The arbitrator found that Sea Coast was arelated entity controlled by the Respondent and a part of the Respondent s corporate structureFollowing the arbitrators decision the Respondent sold its interest in Sea CoastIThis included both a new Master Agreement and accompanying supplements The Tankermen Supplement covered the discontinued work inquestion8The parties stipulated that Reed Jr is an agent of the Respondentwithin the meaning of Sec 2(13) the Act and a supervisor within themeaning of Sec 2(l1) of the Acttive, James Eversol, then asked to see a copy ofthe sales agreement between the Respondent andWMSI concerning the discontinued work TheUnion requested the sales agreement in order to determine if the Respondent had subcontracted thework in violation of rule 9 of the contract, if thework was transferred to an illegal alter ego in vio-lation of Section 8(a)(5) and (1) of the Act, if itshould file a grievance under the existing contract,and what its position should be in the current negotiations concerning the Respondent's positions offecting the tankermen Reed, Jr refused Eversol'srequest, stating that the Respondent had no obligaLion to provide a copy to the Union After somediscussion both Reed, Jr and Union Field Repre-sentative Perryman agreed that there was still aneed to have a Tankermen Supplement to coverthe remaining 20 percent of the tankermen workthat was still being performed by the Respondent 9The Union repeated its request for the sales agreement either orally or in writing, on April 10 and29, and on May 28 The Respondent refused toprovide the informationDuring the period of the Union's requests for thesalesagreement, negotiations continued, but theparties could not reach agreement on either a newmasteror supplemental contractAtmidnightThanksgivingDay, the Respondent implementedits last and final offer 10On June 10, in an attempt to reach a non Boardsettlement of this case, Union Representative Per-ryman visited the Respondent's Seattle officeHewas provided with the original sales agreement,which consisted of about eight pages, and was informed that he could have an excised copy of theagreement Perryman asked for the excised copy sohe could compare it with the original Reed Jr rejected his request Perryman then asked Reed topoint out the parts that were being excised as hereviewed the original contract Reed, Jr again refaked to do so After Perryman reviewed the origi-nal for about 20 minutes, Reed, Jr took away theoriginal from Perryman and gave him the excisedcopy Perryman asked for the original back so hecould compare the two to see what was excised I1Reed, Jr again refused Perryman's request Perry-man told Reed, Jr that this was not acceptable and9After the sale of the business Respondent employed one full time andtwo part time tankermen Before the sale it had employed five full timetankermen and one part time tankerman10 The Respondent had proposedto eliminatethe guaranteed workweek for the tankermen which amounted to 30 days of work for each 2calendar months under the then existing contract and had substituted aprovision that tankermen would be paid for days actually workedii The provisions concerning the moneys paid and clause concerningthemethod of payment and other related provisions were excised fromthe originalThis amounted to about 20 percent of the original document 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat he would inform the NLRB of what had hap-pened Reed, Jr then took back the excised copyfrom PerrymanSometime later, the Respondent's attorney, afterhaving been informed by the Regional Office ofwhat had taken place, offered to allow Perrymanto see the original and excised copy together andto keep an excised copy Perryman stated that theUnion wanted its attorney to review the documentsas the attorney had the legal knowledge to determine if asubcontract or a bona fide sale had occurred The Respondent rejected this requestB Contentions of the PartiesThe General Counsel contends that the information sought by the Union is presumptively relevantbecause it concerns terms and conditions of employment of the bargaining unit employees, andthattheRespondent is therefore required toproduce it In this regard, the General Counselargues that contents of thesalesagreement concernterms andconditions of employment of the tankermen (the bargaining unit employees) because thesale and discontinuance of the work performedwith the leased bargePacificresulted in a drasticreduction of the number of tankermen employedby the RespondentThe General Counsel furtherarguesthat the in-formation was, at a minimum, relevant and necessary for the Union to carry out its statutory dutiesThe then existing contract had a provision requiring the Respondent to discuss and reach agreementwith the Union on any plan for subcontracting unitwork to an employer like WMSI It was necessaryfor the Union to see thesalesagreement in order todetermine if there was a bona fide sale or a subcon-tracting of work in violation of rule 9 of theMaster Agreement The Union also had bona fideconcerns as to whether the sale was made to an itlegal alter ego, based on the Respondent's earlierconduct involving Sea Coast and the fact that Re-spondent's ex-manager,Lee Freeman, was now theprincipal manager of WMSIFinally, the General Counsel contends that theRespondent's June 10 disclosure of the sales agree-ment to Union Representative Perryman does notnegate the violation Perryman's request that theUnion's attorney be allowed to see the unexcisedagreement is analogous to a request to have anauditor review an employer's financial records because of their complexity Furthermore, assumingarguendo that the June 10 disclosure satisfied theUnion's request, such belated compliance did notcure the earlier violationThe Respondent argues that it had no duty tobargain over the decision to discontinue and sellpart of its business and thus it had no duty to provide information concerning the saleThe Respondent further argues that the Union isnot entitled to the sales agreement merely to allowit to more effectively represent its members Thus,theRespondent asserts that cases in which theBoard has required the employer to provide a salesagreement are inapposite here Cases such asWashingtonStarCo,273NLRB 391 (1984), and StMary's Foundry Co,284NLRB 221 (1987), in-volved collective-bargaining agreements containing"job guarantee" provisions, or "successor and assigns'clauses,which are not present here Nor, as-serts the Respondent, has it by its conduct madethe terms of the sales agreement relevant as did theemployer inRBH Dispersions,286NLRB 1185(1987)The Respondent also argues that the Union isnot entitled to the sales agreement in order to determine whether there is a violation of the subcon-tracting provision in rule 9 of the collective bar-gaining agreement because that provision violatesSection 8(e) of the Act and therefore cannot forma legitimate basis for a request for informationFinally, the Respondent argues that the reasonsgiven by the Union for requiring the informationhave been rendered moot because the charges filedby the Union regarding subcontracting and alterego have been dismissed as having no basis in factC DiscussionFor the reasons set forth below, we find that theRespondent violated Section 8(a)(5) and (1) of theAct by refusing to provide the Union with thesales agreementIt is well settled that an employer has a statutoryobligation to provide, on request, relevant information the union needs for the proper performance ofitsduties as a collective-bargaining representativeNLRB v Truitt Mfg Co,351 U S 149, 152 (1956),NLRB v Acme Industrial Co,385 US 432, 435-436 (1967),Detroit Edison Co v NLRB,440 U S301 (1979)Where the union's request is for information per-taining to employees in the bargaining unit whichgoes to the core of the employer employee relationship, that information is presumptively relevantHowever, where a union has requested informationwith respect to matters occurring outside the bar-gaining unit, the burden is on the union to demonstrate that the information is relevantPfizer Inc,268 NLRB 916 (1984), enfd 736 F 2d 887 (7th Cir1985),Ohio Power Co,216 NLRB 987 (1975), enfdmem 531 F 2d 1381 (6th Cir 1976) In either situation, the standard for relevancy is the same "a lib KNAPPTONMARITIME CORPeral discovery type standard "Acme Industrial,385US at 437The Board has held that where, as here, the re-quested information concerns the existence of analter ego operation, it is not presumptively relevantand the Union has the burden of establishing its relevancyProctorMechanical Corp,279 NLRB 201(1986),PenceConstructionCo,281NLRB 322(1986)To satisfy this burden, the Union "mustshow that it had a reasonable belief that enoughfacts existed to give rise to a reasonable belief thatthe two companies were in legal contemplation asingle employer "Walter N Yoder & Sons Inc vNLRB,754 F 2d 531, 536 (4th Cir 1985), enfg 270NLRB 652 (1984) For the reasons stated below wefind that the Union has established a reasonablebasis for requesting the sales agreement and thatthe information in the agreement is relevant to theUnion's determination of whether to file a grievance or take other action to assure the contractualrights of the employeesIt is well settled that two nominally separatebusiness entities may be regarded as the same employer if one is the alter ego or "disguised continu-ance" of the otherSouthportPetroleumCo vNLRB,315 U S 100, 106 (1942) The test for de-termining whether two companies should be treat-ed as one includes such factors as interrelation ofbusinessoperations,common management, andcommon ownershipLeslie Oldsmobile,276 NLRB1314, 1315-1317 (1985) If an alter ego relationshipexists, a collective bargaining agreement signed byone entity will bind its nonsignatory alter egoWalterN Yoder & Sons,270 NLRB 652 fn 2(1984) Information concerning the existence of analter ego may, therefore, be relevant and useful tothe union in negotiating terms and conditions ofemployment with the employer or administeringand enforcing the collective-bargaining agreementTo establish the relevancy of such information, theunion must, as stated above, show that it had a reasonable belief that enough facts existed to give riseto a reasonable belief that one entity was the alterego of anotherIn this case, the Union asked to see the completesalesagreement between the Respondent andWMSI The information contained in the agree-ment could give some indication of common own-ership, financial control, common management, orinterrelation of business operation between the twocompanies It, therefore, is a request for information concerning a possible alter ego relationshipThe Union had objective facts to support its beliefthatWMSI may have been an alter ego and thatWMSI's transportation of clean petroleum productswas unit work which was covered by the collec-239tive-bargaining agreement between the Respondentand the Union Six months prior to the start of negotiations,an arbitrator had ruled that the Re-spondent had violated the same contract at issuehere by leasing a tug to a newly formed corporationwhich operated the tug on a nonunion basisThe arbitrator found that the newly formed corporationwas controlled by the Respondent and thattheRespondent therefore violated the collective-bargaining agreement by not applying the agree-ment to the employees operating the tug Thisrecent incident formed a reasonable basis for theUnion to scrutinize other efforts by the Respondentto divest itself of unit work such as the alleged saletoWMSI That the manager of WMSI was theformer manager of the Respondent's barge divisionand had hired some of the Respondent's formerbarge employees provided additional objectivegrounds for the Union to reasonably believe thatthe Respondent's involvement with WMSI mightbe unlawful and in violation of the collective-bargaining agreement In these circumstances, we findthat the Union has established the relevancy of thesalesagreement between the Respondent andWMSI and that the Respondent violated Section8(a)(5) and (1) of the Act by refusing to providethe agreement 12The dismissal of unfair labor practice charges al-legingWMSI as an alter ego of the Respondentdoes not require a different result The RegionalDirector's action went to the merits of the charges,ie, whether there was sufficient evidence to estab-lish that the Respondent violated the Act by trans-ferring unit work to a nonunion entity which wasan alter ego In cases involving information requests, however, the Board does not consider themerits of a union's claims Instead, the Board actsonly on "the probability that the desired informa-tionwas relevant, and that it would be of use tothe union in carrying out its statutory duties andresponsibilities'Acme Industrial Co,385 U S at437Finally, we find that the Respondent, in allowingthe Union to keep an excised copy of the requestedagreement but prohibiting its attorney from seeingthe original, has not sufficiently met its obligationto provide informationWhen a union has met thestandards of relevancy in requesting the productionof financial records, its right to review suchrecords has long been recognizedNLRB v Truitti 2 Inasmuch as the Union has established the relevancy of the requested information to a determination of whether WMSI was an alter ego ofKnappton we find it unnecessary to decide whether the Union wouldhave been entitled to the information had its request been based solely ona belief that the Respondent violated rule 9 of the collective bargainingagreementwhichlimits subcontracting 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDMfg Co ,351 U S 149 (1956),MetloxMfg Co ,153NLRB 1388,1394-1396 (1965), enfd 378 F 2d 728(9th Cir 1967),cert denied389 U S 1037 (1968) 13Here,we find the Union had a similar right tohave its attorney review the original sales agree-ment Some 20 percent of the agreement was excised from the copy offered by the RespondentThe excised provisions included moneys paid andmethod of payment-both matters of significancein determining whether an arm's length transactionoccurred In this context,we find that by refusingto allow the Union's attorney to review the original and excised copy together the Respondent hasfailed to meet its obligation to provide the requested informationTherefore,based on the above,we will orderRespondent,on request,to furnish the Union withthe information it seeksCONCLUSIONS OF LAW1The Respondent, Knappton Maritime Corp, isan employer engaged in commerce with the mean-ing of Section 2(6) and (7) of the Act2The Union is a labor organization within themeaningof Section 2(5) of the Act3By refusing to provide the requested informa-tion to the Union on and after March 23, 1987, theRespondent has violated Section 8(a)(5) and (1) ofthe ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of theActWeshall orderthat it cease and desist therefrom and take certainaffirmative actions designed to effectuate the pur-pose of theAct Thisaffirmative actionwill in-clude the furnishing of the requested informationon request and the posting of the usual noticeORDERThe National Labor Relations Board orders thatthe Respondent, Knappton Maritime Corp, Seattle,Washington, its officers, agents, successors, and assigns, shallICease and desist from(a)Refusing to bargain collectively with Inlandboatmen's Union of the Pacific, Marine Division,International Longshoremen's and Warehousemen'sUnion by refusing to furnish it with the informa-tion it requested on and after March 23, 1987, concerning the sales agreement between WMSI andthe Respondentis There is no contention that the request here sought confidentialbusiness information(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of rights guaranteed by Section 7 of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)On request, bargain collectively with theUnion by furnishing to it the information it request-ed on and after March 23, 1987(b) Post at its Seattle,Washington facility copiesof the attached notice marked `Appendix "14Copies of the notice, on forms provided by the RegionalDirector for Region 19, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps Respondent has taken to comply14 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLabor Relations Board shall read PostedPursuant toa Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to bargain collectively withInlandboatmen's Union of the Pacific, Marine DiviSion,International Longshoremen's andWarehousemen's Union, by refusing to furnish the Unionwith information it requested on and after March23, 1987, concerning the sales agreement betweenWashington Marine Services, Inc and usWE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe ActWE WILL, on request, furnish the Union the information it requested on and after March 23, 1987KNAPPTONMARITIMECORPORATION